NONE/DLNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Figures 1A-1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-13 and 21 are rejected under 35 USC 103 as being unpatentable over Figure 1 of the admitted prior art in view of Reinhardt et al (US2014/0085020).
Regarding claim 1, the admitted prior art disclose the circuit as shown on Figure1  comprising:
-5 a substrate (12); 
- one or more acoustic reflector layers (14) disposed over the substrate; 
- a first lower electrode (22) disposed over the one or more acoustic reflector layers; 
-a first piezoelectric layer (20) disposed over the first lower electrode; 10
- a first upper electrode (34) disposed over the first piezoelectric layer; 
- one or more acoustic coupling layers (26) disposed over the first upper electrode; 
- a second lower electrode disposed over the one or more acoustic coupling layers; 15
- a second piezoelectric layer (32) disposed over the second lower electrode; 
- a second upper electrode (36) disposed over the second piezoelectric layer. and 

Regarding to claim 2, wherein the one or more acoustic reflector layers (14) comprises at least one metal layer, see Figure 1A.  
Regarding to claim 3, wherein the one or more 25acoustic coupling layers (26) comprises at least one metal layer.  
Regarding to claim 5, wherein the first upper plate is formed in a pad metal layer (38).  
Regarding to claim 6, further comprising a first via 5metal that electrically couples the first lower plate to the first upper electrode, and a second via metal that electrically the first upper plate to the first lower electrode.  
Regarding to claim 8, wherein the passivation layer is 15an oxide layer, see the paragraph 003.  
Regarding to claim 9, wherein the oxide layer comprises silicon dioxide.  
Regarding to claim 2010, wherein the passivation layer is a nitride layer.  
Regarding to claim 11,wherein the passivation layer comprises silicon nitride.  
Regarding to claim 21, wherein the coupled resonator filter device is a two-stage coupled resonator filter.  
          The admitted prior art discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
- a first tuning capacitor electrically coupled between the first upper electrode and the first lower electrode.  
          Nevertheless, Reinhardt et al suggest to employ the variable capacitor (Ctuning)  as shown on Figure 9 for driving the frequency, see the paragraph 0021.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the variable as suggested by Reinhardt et al in the circuit of the admitted prior art for the purpose of driving the frequency.
Regarding to claims 4-5, wherein the first tuning capacitor of the modified circuit would have a first lower plate disposed over the second piezoelectric layer and a first upper plate disposed over a passivation layer.  
Regarding to claim 12, lacking of showing any criticality, selection the optimum capacitance value for the first tuning capacitor having a capacitance that ranges between 0.01 picofarads and 1.0 picofarads  for accommodating with requirement of a predetermined system is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of    is to be used that would have been obvious at the time of the invention.
Regarding to claim 13, lacking of showing any criticality, surface mounting the modified capacitor for reducing physical size of the circuit is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of s to be used that would have been obvious at the time of the invention.

Allowable Subject Matter
           Claims 7, 14-20 and 22-23 would be allowable if rewritten or amended to include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
Regarding to claim 7, further comprising a first via 10metal that electrically couples the first upper plate to the first upper electrode, and a second via metal that electrically the first lower plate to the first lower electrode as combined in claim 7.  
-further comprising a second 5tuning capacitor that is electrically coupled between the second lower electrode and the second upper electrode as combined in claims 14-20 and 22-23.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842